DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-2, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Till (US Patent 1420893) in view of Brady et al (US Patent 6378168).
In regards to Claim 1, Till teaches an apparatus comprising a handle (Till [Line 42-60], Figure 1 hollow cylindrical handle 1) comprising a first end (Till [Line 42-60], Figure 2 end closer to annular groove 6, First end in figure below) and a second end (Till [Line 42-60], Figure 2 end closer to screw threads 2, Second end in figure below), a connection receptacle (Till [Line 59-88], Figure 2 clamping balls 14) configured to receive a connection feature (Till [Line 59-88], Figure 2 annular groove 17) of a detachable member (Till [Line 59-88], Figure 2 needle 16), an attachment receptacle (Till [Line 59-88], Figure 2 axial socket 9) located at the first end of the handle and configured to receive an attachment feature (Till [Line 59-88], Figure 2 end of needle 16 in socket 9, feature in figure below) of the detachable member, a cavity (Till [Line 89-95], Figure 2 chamber 19) located within the handle, the cavity comprising an opening (Till [Line 42- 60], Figure 2 opening next to screw threads 2, opening in figure below) located at the second end of the handle and the cavity can be dimensioned to store one or more detachable members.
Till does not disclose the attachment receptacle 9 being threaded.
Brady et al disclose a hand held tool, in which an attachment receptacle 8 (fig. 4) of the handle, is threaded, to received a threaded tool inserted therein.
It would have been obvious to one skilled in the art to form the attachment receptacle 9 of Till with a threaded connection, and to make the attachment end of the needle 16 threaded, in view of the teaching of Brady et al that it is well known to attach a tool to a handle via a threaded connection.

In regards to Claim 2, Till teaches the apparatus as described in the rejection of Claim 1. Till further teaches an enclosure (Till [Line 42-60], Figure 2 cap 4) configured to cover the opening of the cavity.

In regards to Claim 15, Till teaches comprising a handle (Till [Line 42-60], Figure 1 hollow cylindrical handle 1) comprising a first end (Till [Line 42-60], Figure 2 end closer to annular groove 6, First end in figure above) and a second end (Till [Line 42-60], Figure 2 end closer to screw threads 2, Second end in figure above), an attachment receptacle (Till [Line 59- 88], Figure 2 axial socket 9) disposed at the first end of the handle, and a cavity (Till [Line 89- 95], Figure 2 chamber 19) located within the handle comprising an opening (Till [Line 42-60], Figure 2 opening next to screw threads 2, opening in figure above) disposed on the second end of the handle.

                In regards to Claim 16, Till teaches the apparatus as described in the rejection of Claim 15, Till further teaches comprising an enclosure (Till [Line 42-60], Figure 2 cap 4) configured to cover the opening of the cavity. 



                Claims 5-6, 8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Till (US Patent 1420893) in view of Brady et al (US Patent 6378168) and further in view of Cook (US Patent 1704790).

                In regards to Claim 5, Till/Brady et al teaches the apparatus as described in the rejection of Claim 1. Till/Brady et al is silent to a detachable member comprising: a needle comprising a first end, second end, and a first bend, a hook disposed on the first end of the needle, and a latch disposed on the first end of the needle.
                Cook is in an analogous field of art as the application of a latch hook and teaches the apparatus further comprising: a needle (Cook [Page 1 Line 33 — Line 67], Figure 2 needle 2) comprising a first end (Cook [Page 1 Line 33 — Line 67], Figure 2 needle 2 closer to numeral 4), second end (Cook [Page | Line 33 — Line 67], Figure 2 needle 2 closer to numeral 2), and a first bend (Cook [Page 1 Line 33 — Line 67], Figure 2 bend of hook portion 4), a hook (Cook [Page 1 Line 33 — Line 67], Figure 2 hook portion 4) disposed on the first end of the needle, and a latch (Cook [Page 1 Line 33 — Line 67], Figure 2 latch 5) disposed on the first end of the needle, wherein the latch is configurable between a first configuration (Cook [Page 1 Line 33 — Line 67], Figure 1 latch 5 closed) and a second configuration (Cook [Page 1 Line 33 — Line 67], Figure 2 latch 5 open).  Cook teaches a movable latch for a latch hook so that the apparatus can be “operated rapidly and with a maximum degree of certainty” (Cook [Page 1 Line 69 — Line 73]). 
               It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the shape of the head of the apparatus of Till/Brady et al to be a latch hook as taught by Cook, since such a modification would provide the predictable result of being able to alternatively change the movement of the tool and thereby increasing the versatility of the tool.

22. 
               In regards to Claim 6, Till/Brady et al in view of Cook teaches the apparatus as described in the rejection of Claim 5. Cook further teaches the latch comprising the first configuration (Cook [Page 1 Line 33 — Line 67], Figure | latch 5 closed) when in communication with the hook (Cook [Page 1 Line 33 — Line 67], Figure 2 hook portion 4), and the comprising the second configuration (Cook [Page 1 Line 33 — Line 67], Figure 2 latch 5 open) when not in communication with the hook (Cook [Page 1 Line 33 — Line 67], Figure 2 hook portion 4). “In communication” with the hook would be interpreted as touching the hook, or closed.

               In regards to Claim 8, Till/Brady et al in view of Cook teaches the apparatus as described in the rejection of Claim 5. Cook further teaches further comprising a second bend (Cook [Page 1 Line 33 — Line 67], Figure 2 stop 3) disposed on the second end of the needle thereby forming an S shape.

               In regards to Claim 17, Till/Brady et al teaches the apparatus as described in the rejection of Claim 15. Till/Brady et al in view of Cook is silent to a detachable member comprising: a needle comprising a first end, second end, and a first bend, a hook disposed on the first end of the needle, and a latch disposed on the first end of the needle.
               Cook is in an analogous field of art as the application of a latch hook and teaches the apparatus further comprising:
a needle (Cook [Page 1 Line 33 — Line 67], Figure 2 needle 2) comprising a first end (Cook [Page | Line 33 — Line 67], Figure 2 needle 2 closer to numeral 4), second end (Cook [Page | Line 33 — Line 67], Figure 2 needle 2 closer to numeral 2), and a first bend (Cook [Page 1 Line 33 — Line 67], Figure 2 bend of hook portion 4), a hook (Cook [Page 1 Line 33 — Line 67], Figure 2 hook portion 4) disposed on the first end of the needle, and a latch (Cook [Page 1 Line 33 — Line 67], Figure 2 latch 5) disposed on the first end of the needle. Cook teaches a movable latch for a latch hook so that the apparatus can be “operated rapidly and with a maximum degree of certainty” (Cook [Page 1 Line 69 — Line 73]).
                   It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the shape of the head of the apparatus of Till/Brady et al to be a latch hook as taught by Cook since such a modification would provide the predictable result of being able to alternatively change the movement of the tool and thereby increasing the versatility of the tool.

                  In regards to Claim 18, Till/Brady et al in view of Cook teaches the apparatus as described in the rejection of Claim 5. Cook further teaches further comprising a second bend (Cook [Page 1 Line 33 — Line 67], Figure 2 stop 3) disposed on the second end of the needle.



                 Claim 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Till (US Patent 1420893), Brady et al (US Patent 6378168) and Cook (US Patent 1704790) and in further view of Chen (US Patent 6454330).
                  In regards to Claim 3, Till/Brady et al teaches the apparatus as described in the rejection of Claim 1. Cook is in an analogous field of art as the application of a latch hook and teaches the apparatus further comprising:
a needle (Cook [Page 1 Line 33 — Line 67], Figure 2 needle 2) comprising a first end (Cook [Page 1 Line 33 — Line 67], Figure 2 needle 2 closer to numeral 4), second end (Cook [Page 1 Line 33 — Line 67], Figure 2 needle 2 closer to numeral 2), and a first bend (Cook [Page 1 Line 33 — Line 67], Figure 2 bend of hook portion 4), a hook (Cook [Page 1 Line 33 — Line 67], Figure 2 hook portion 4) disposed on the first end of the needle, and a latch (Cook [Page 1 Line 33 — Line 67], Figure 2 latch 5) disposed on the first end of the needle.  Cook teaches a movable latch for a latch hook so that the apparatus can be “operated rapidly and with a maximum degree of certainty” (Cook [Page 1 Line 69 — Line 73]). 
                It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the shape of the head of the apparatus of Till/Brady et al to be a latch hook as taught by Cook since such a modification would provide the predictable result of being able to alternatively change the movement of the tool and thereby increasing the versatility of the tool.
               Till/Brady et al/Cook is silent to the handle further comprising a multi-function feature in communication with a motion transformer. However, Cook does also teach (Cook [Page 1 Line 9-Line 17]) that the latch needle is hand operated and the benefit of insuring accuracy when there is a means for releasing the latch.
               Chen is in an analogous field of art as the application of a detachable member with a movable appendage and teaches the handle further comprising a multi-function feature (Chen [Column 1 Line 11-Line 38], Figure 5 and 6 trigger 66) in communication with a motion- transformer (Chen [Column 1 Line 11-Line 38], Figure 5 and 6 connection between wire 68 and trigger 66 see figure attached below). Chen teaches the actuation of a detachable member and, in one embodiment, movement of an arm so that the latch can still be actuated while maintaining the convenience of a detachable tool head in being quickly and easily replaced (Chen [Column 1 Line 5-8]). Such a detachable head is also taught to have been obvious to combine with previously known art of handle manipulators (Chen [Column 1 Line 11-Line 38]). 
                It would have been obvious before the effective filing date of the invention to modify the apparatus of Till in view of Cook with a multi-function feature (Chen [Column 1 Line 11-Line 38], Figure 5 and 6 trigger 66) in communication with a motion-transformer (Chen [Column 1 Line 11-Line 38], Figure 5 and 6 connection between wire 68 and trigger 66) since such a modification would provide the predictable result of being able actuate an appendage on a detachable member via a handle. 

                    In regards to Claim 4, Till/Brady et al/Cook teaches the apparatus as described in the rejection of Claim 3. Chen further teaches a first cable section (Chen [Column 1 Line 11-Line 38], Figure 5 and 6 control wire 68) configured to adjustably connect motion-transformer (Chen [Column 1 Line 11-Line 38], Figure 5 and 6 connection between wire 68 and trigger 66) to the connection receptacle (Chen [Column 2 Line 40-58], Figure 1 wire connector 362), and wherein activation of the multi-function feature (Chen [Column 1 Line 11-Line 38], Figure 5 and 6 trigger 66) manipulates the motion-transformer (Chen [Column 1 Line 11-Line 38], Figure 5 and 6 connection between wire 68 and trigger 66) to actuate the first cable section.

                   In regards to Claim 7, Till/Brady et al/Cook teaches the apparatus as described in the rejection of Claim 5. Till/Brady et al/Cook is silent to the apparatus further comprising a second cable section in communication with the connection feature and the latch.
                  Chen is in an analogous field of art as the application of a detachable member with a movable latch and teaches a second cable section (Chen [Column 3 Line 9-15], Figure 3 wire 42) in communication with the connection feature (Chen [Column 2 Line 40-58], Figure 1 wire connector 362) and the latch (Chen [Column 2 Line 16-39], Figure 1 second arm 26). Chen teaches the use of a tool connector so that the latch can still be actuated while maintaining the convenience of a detachable tool head in being quickly and easily replaced (Chen [Column 1 Line 5-8]). 
                  It would have been obvious before the effective filing date of the invention to modify the apparatus of Till/Brady et al/Cook with a second cable section as taught by Chen (Chen [Column 3 Line 9-15], Figure 3 wire 42) in communication with the connection feature (Chen [Column 2 Line 40-58], Figure 1 wire connector 362) and the latch (Chen [Column 2 Line 16-39], Figure 1 second arm 26) since such a modification would provide the predictable result of actuating the latch while being able to detach the member.

Response to Arguments
Applicant’s arguments with respect to claims 1-8,15-18 have been considered but are moot in view of the newly presented grounds of rejection.  Applicant’s amendment necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772